In a proceeding inter alia to stay arbitration, Aetna Life and Casualty Co., appeals from an order of the Supreme Court, Nassau County, entered May 20, 1975, which (1) granted the application and (2) ordered it "to defend and cover Tedesco for the accident”. Order affirmed, without costs or disbursements. The FS20 sent by appellant *847evidenced the issuance of a policy for the period involved. The attempted cancellation of this policy by appellant was ineffective because its notice of termination was insufficient under the terms of subdivision 1 of section 313 of the Vehicle and Traffic Law. Furthermore, from the record herein, it appears that appellant failed to notify the Commissioner of Motor Vehicles of the termination by cancellation, pursuant to subdivision 2 of section 313 of the Vehicle and Traffic Law. Accordingly, therefore, appellant remained liable and obligated to defend its insured (see Capra v Lumbermens Mut. Cas. Co., 31 NY2d 760). Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Hawkins, JJ., concur.